Title: Falmouth, Casco Bay. June 30th. 1772. Tuesday.
From: Adams, John
To: 


       My Office at Boston will miss me, this day. It is the last day of Arresting for July Court. What equivalent I shall meet with here is uncertain.
       It has been my Fate, to be acquainted, in the Way of my Business, with a Number of very rich Men—Gardiner, Bowdoin, Pitts, Hancock, Rowe, Lee, Sargeant, Hooper, Doane. Hooper, Gardiner, Rowe, Lee, and Doane, have all acquired their Wealth by their own Industry. Bowdoin and Hancock received theirs by Succession, Descent or Devise. Pitts by Marriage. But there is not one of all these, who derives more Pleasure from his Property than I do from mine. My little Farm, and Stock, and Cash, affords me as much Satisfaction, as all their immense Tracts, extensive Navigation, sumptuous Buildings, their vast Sums at Interest, and Stocks in Trade yield to them. The Pleasures of Property, arise from Acquisition more than Possession, from what is to come rather than from what is. These Men feel their Fortunes. They feel the Strength and Importance, which their Riches give them in the World. Their Courage and Spirits are buoyed up, their Imaginations are inflated by them. The rich are seldom remarkable for Modesty, Ingenuity, or Humanity. Their Wealth has rather a Tendency to make them penurious and selfish.
       I arrived in this Town on Sunday Morning, went to Meeting all day, heard Mr. Smith and Mr. Deane. Drank Tea with Brother Bradbury, and spent the Evening with him at Mr. Deanes. Sat in the Pew with Mr. Smith, Son of the Minister in the Morning, and with Wm. Tyng Esq. Sherriff and Representative in the Afternoon.
       Lodge at Mrs. Stovers, a neat, clean, clever Woman, the Wife of a Sea Captain at Sea.
       Have spent my idle Time, in reading my Clasmate Heminways Vindication of the Power, Obligation and Encouragement of the unregenerate to attend the Means of Grace—and The clandestine Marriage by Colman and Garrick.
      